Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 15, 17-20, and 22 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 9, and 15 identify the uniquely distinct features "the correction data includes a coefficient of an n-th order polynomial (where n is a non-negative integer) with respect to an image height h, the coefficient corresponding to a state of the lens apparatus, the coefficient satisfies a first inequality -0.15 ≤ dD'(h)-dDlens(h) ≤ 1.98, where dDlens(h) represents a change amount of the light amount at the image height h per an increase amount dh of the image height h, and dD'(h) represents a change amount of an inverse of a value of the n-th order polynomial at the image height h per the increase amount dh”.
It is noted that the closest prior art, Kaku (US Patent Pub. # 20150181128) relates to a CCTV (Closed Circuit Television) lens used for a monitor TV camera, and a method of correcting the CCTV lens such as a peripheral illumination correction of the CCTV lens and a distortion aberration correction of the CCTV lens.  Endo (US Patent Pub. # 20160182843) relates to an imaging device and an imaging method, and particularly relates to a shading correction technology.  Gato (US Patent Pub. # 20200195852) relates to a lens apparatus, an image pickup apparatus, a processing apparatus, a camera apparatus, and a storage medium.  Kaku, Endo, or Gato do not specifically teach the correction data includes a coefficient of an n-th order polynomial (where n is a non-negative integer) with respect to an image height h, the coefficient 
As to dependent claims 2-14, 16, 21, and 23, these claims depend on allowable independent claims 1, 15, 17-20, and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were filed with the application on 12/9/2019, 7/28/2020, and 10/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2661
11/5/2021